Opinion filed January 30, 2009




                                              In The


   Eleventh Court of Appeals
                                           ____________

                                    No. 11-09-00024-CV
                                        __________

                   CLYDE RICHARD WOOLFOLK, JR., Appellant

                                                V.

                        SUSAN GAYE WOOLFOLK, Appellee


                           On Appeal from the 367th District Court

                                        Denton County, Texas

                            Trial Court Cause No. 2006-50735-367


                            MEMORANDUM OPINION
       The parties have filed in this court a joint motion to dismiss the appeal. The motion is
granted, and the appeal is dismissed.


                                                           PER CURIAM


January 30, 2009
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.